EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	a. Claim 1, line 19 is amended from “striking the areas of discrepancy in planarity in least each” to -- striking the areas of discrepancy in planarity in each--.

	b. Claim 7, lines 8-9 are amended from “wherein said at least one sensor for detecting areas of discrepancy” to -- wherein said at least one sensor detects for areas of discrepancy--.

	c. Claim 7, line 19-21 are amended from “wherein data collected by said at least one sensor comprises data relating to the areas of discrepancy in planarity in the at least each part of the disk face” to -- wherein data collected by said at least one sensor comprises data relating to the detected areas of discrepancy in planarity in each part of the disk face--.

	d. Claim 7, lines 23-24 are amended from “controlling, via the at least one processor, the thrust for striking the areas of discrepancy for obtaining planarity in the at least each part of the disk face” to -- controlling, via the at least one processor, the thrust for striking the detected areas of discrepancy for obtaining planarity in at least each part of the disk face--.

	e. Claim 7, lines 26-27 are amended from “detecting, via the at least one processor, planarity in the at least each part of the disk face” to – detecting for, via the at least one processor, planarity in at least each part of the disk face--.

	f. Claim 7, line 30, is amended from “for obtaining the planarity of the at least each part of the disk face” to -- for obtaining planarity of at least each part of the disk face--.

	g. Claim 8, lines 3, 7, 10, 13, 15 and 17, are amended from “the at least each part of the disk face” to -- at least each part of the disk face--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Rautio is the closest prior art.  In regards to claim 1, as best understood, Rautio discloses a machine device tool for processing saw disks or a semi-finished saw disk, the machine tool device comprising: at least one processor (control unit 8); a spindle drive unit (drive 6) having at least one shank (shaft 3) provided with a flange (e.g. 4 or 5) to mount the semi-finished tool saw disk to planarized; 
at least one sensor assembly (at least one sensor 9) having at least one sensor (9) mounted on a carriage (support 12) to slide at least from the periphery of said disk to the center of said disk (“The measuring elements consist of e.g. at least one sensor 9, the sensor 9 or the blade 2 or both being moved in relation to each other so that substantially the whole surface of the blade is measured. …The sensor 9 is preferably attached to a support 12 which is movable at least in the radial direction of the blade 2, permitting the whole blade area to be measured by simultaneously rotating the blade 2.”), said sensor detecting the differences in planarity in at least each part of a disk face and communicating said data to said processor (Using a measuring device 9, the shape, possible deflections, dents and convexity/concavity of the circular-saw blade 2 are determined….The measuring device 9 used may consist of any known system that can be connected to the control unit 8. The most suitable measuring system is laser measurement. The measurement is preferably performed on both sides of the blade 2, which makes it possible to achieve a geometric analysis of even blades that have a cross-sectional form tapering in the radial direction towards the circumference); 
at least one hammer assembly (shaping devices 15, 16, 23, 24) having at least one beating head or hammer; 
at least one preloading spring for giving said beating head the thrust for striking areas of discrepancy detected by at least one said sensor, said thrust or said processing being determined by said processor and regulator. “The control unit 8, e.g. a PC, regulates the operating elements of the apparatus in the desired manner. The control unit is supplied with reference values with which it compares the measured values and which form the basis on which the required operations are performed. The control unit preferably controls the apparatus in such a way that defects requiring correction in the first place, such as large deflections and bumps, are treated first. In addition, the control unit is preferably so designed that it will take the effect of a treatment operation on other defects in the blade into account. In a preferred case, the control unit is equipped to collect and analyze data about the blades treated by the apparatus, thus continually expanding the reference material. In this case, the procedure and apparatus of the invention have a self-teaching capability.” 
Rautio does not disclose that the hammering assembly has a pre-loaded spring for providing the thrust, and rather discloses that the arms are “moved by means of the actuating devices 17, 18, which are e.g. piston-cylinder combinations operated by means of a pressure medium, preferably electrohydraulic servo cylinders.”     
While there are feedback systems such as taught by Henderson (U.S. Patent 6,305,258) that utilize alternate means of providing the movement of the tool.  The spring that is employed in Henderson, biases the punch or striking implement away from the work surface and not towards it.  The prior art does not appear to teach utilizing a preloaded spring for hammering a saw disk as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724